REED, Chief Judge
(dissenting).
The issue presented by this appeal is whether or not the trial court’s judgment is supported by competent substantial evidence of the just value of the Palm Beach Mall for ad valorem tax purposes for the years 1968 and 1969. The appellant, Palm Beach Mall, Inc., owns the mall. It claims that the trial court’s determinations were too high. The appellees, the City of West Palm Beach and the County of Palm Beach, claim that the determinations of the trial court equate with just value and are based on competent, substantial evidence.
The evidence relied on by the trial judge was the testimony and the written report of an appraiser who was presented as an expert witness on behalf of the city and county. The appraiser, Samuel F. Holden, used three approaches to value while considering all of the statutory criteria set out in § 193.011, F.S.1969, F.S.A. He used the cost approach, the market data approach, and the income approach. Each was developed in great detail by the testimony and supporting exhibits presented by Mr. Holden. On the basis of Holden’s testimony, the trial judge found the fair market value of the property in question to be $15,500,000.00 on January 1, 1968, and $15,100,000.00 on January 1, 1969. The latter finding, in effect, sustained the assessment placed on the property by the county tax assessor for the year 1969. If the eivdence presented by the defendants’ appraiser is competent substantial evidence of value, as I believe it to be, it follows that such evidence is competent substantial evidence which supports the trial court’s findings of value.
For the foregoing reasons, I think the judgment appealed from should be affirmed.